PER CURIAM.
Appellant, an inmate in the state correctional system, seeks review of an order denying a motion filed pursuant to rule 3.800(a), Florida Rules of Criminal Procedure. In that motion, appellant alleged that his sentence was illegal because, upon his return to prison for violation of probation, the Department of Corrections had awarded him less credit for time previously served than he was entitled to by law. He did not allege that the supposed failure to award the credit to which he was legally entitled was attributable to any error in the wording of his sentence.
Because the issue raised by appellant is not cognizable pursuant to rule 3.800(a), we affirm. However, we do so without prejudice to appellant’s right to seek relief in an appropriate administrative proceeding. See Bowles v. State, 647 So.2d 1056 (Fla. 5th DCA 1994).
AFFIRMED.
WEBSTER, MICKLE and BENTON, JJ., concur.